DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 08/11/2022 are acknowledged. 
The examiner also acknowledges applicants filed Supplemental Response/Amendment filed on 08/24/2022. 
In light of filed terminal disclaimer, the previous only pending nonstatutory double patenting rejection is withdrawn. 
Based on the above reasons of record, the claims 1-3, 8-9, 11, 14 and 23-24 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Ludwig teaches a combination of bendamustine, bortezomib and dexamethasone as an active and well-tolerated regimen in patients with relapsed or refractory multiple myeloma. However, Ludwig silent on applicants compound of formula I. 
Chen teaches applicants’ compound of formula I, but silent on applicants claimed combination. 
Though bendamustine in the teachings of Ludwig is structurally similar to applicants compound of formula I, but Ludwig has not provided data to show that the double combination of bendamustine and dexamethasone has synergy. So, Ludwig provides no teaching or suggestion that the double combination of bendamustine and dexamethasone has synergy. Without such teaching or suggestion, the skilled person in the art is given no motivation to consider a dual combination of bendamustine and any glucocorticoid such as dexamethasone, and is certainly given no reasonable expectation that such a combination would have synergy.
There is no evidence of synergy among the three drugs in Ludwig, much less synergy between any specific two drugs among Ludwig's three drugs. So, replacing bendamustine in the teachings of Ludwig with compound of Chen Application No.: 16/994,154 Docket No.: 132105-01203would not be expected to result in a combination with any synergy. 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658